DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 01/13/2022. 
Claims 1-10 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urdaneta et al. US2005/0288873A1 (hereinafter Urdaneta).
Regarding claim 1, Urdaneta teaches a method comprising: 
receiving, at an ultrasonic measurement circuit (see Fig. 1, element 100), a first ultrasonic signal from a first transducer through a material (see para. 0010, 0013-0014, 0038; Fig. 2, element 136, Fig. 4); 
receiving, at the ultrasonic measurement circuit (see Fig. 1, element 100), a second ultrasonic signal from a second transducer through the material (see para. 0010, 0013-0014, 0038; Fig. 2, element 134, Fig. 4); 
sampling, by the ultrasonic measurement circuit (see Fig. 1, element 100), the first ultrasonic signal to produce a first sampled signal (see para. 0010, 0013-0014, 0038; Fig. 2, element 136, Fig. 4); 
sampling, by the ultrasonic measurement circuit (see Fig. 1, element 100), the second ultrasonic signal to produce a second sampled signal (see para. 0010, 0013-0014, 0038; Fig. 2, element 134, Fig. 4); 
determining, by the ultrasonic measurement circuit (see Fig. 1, element 100), a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold (see para. 0043, 0052-0053, transit time Δtu, see Fig. 4, value M); and 
determining, by the ultrasonic measurement circuit (see Fig. 1, element 100), a velocity of the material based in part on the first time (see para. 0014, 0038, 0041, 0052, 0053, 0054, 0057-0059).
Regarding claim 2, Urdaneta teaches that cross correlating the first and second sampled signals (see Fig. 4, 7A-B, 8, abstract, para. 0010-0012, 0041, 0069).
Regarding claim 4, Urdaneta further teaches that the first ultrasonic signal originated from the second transducer and the second ultrasonic signal originated from the first transducer (Fig. 3, elements 134 and 136, para. 0038-0039).
Regarding claim 6, Urdaneta further teaches that a system comprising: 
a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time (see para. 10, 13-14, 38; Fig. 2, element 136, Fig.4); 
a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency (see para. 10, 13-14, 38; Fig. 2, element 134, Fig.4); 
an analog-to-digital converter (ADC) (see Fig. 3. element 220; para. 0045, 0048-0050, 0069), coupled to the first transducer (Fig. 3, element 136) and the second transducer (Fig. 3, element 134), configured to: 
receive, from the first transducer (see element 136), a second signal through a material (see para. 10, 13-14, 38; Fig. 2, element 136, Fig. 3, Fig. 4); 
receive, from the second transducer (see element 134), a first signal through the material (see para. 10, 13-14, 38; Fig. 2, element 134, Fig. 4); 
sample the received first signal at a second frequency to produce a first sampled signal (see Fig. 3, element 222; para. 12, 45, 48, 50); and 
sample the received second signal at the second frequency to produce a second sampled signal (see Fig. 3, element 222; para. 12, 45, 48, 50); and 
a processing circuit configured to: determine a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold (see Fig. 3, element 204; see abstract, para. 10, 43, 51-53, 55, transit time Δtu, see Fig. 4, value M); and 
determine a velocity of the material based in part on the first time (see para. 14, 38, 41, 52-54, 57-59).
Regarding claim 7, Urdaneta teaches all the materials as applied above and further teaches that the ADC is configured to cross correlate the first and second sampled signals (see Fig. 4, 7A-B, 8, abstract, para. 0010-0012, 0041, 0069, 0070).
Regarding claim 9, Urdaneta teaches all the materials as applied above and further teaches that the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer (Fig. 3, elements 134 and 136, para. 0038-0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta et al. US2005/0288873A1 (hereinafter Urdaneta) in view of Sorensen et al. US 2014/0318268 (hereinafter Sorensen).
Regarding claims 3 and 8, Urdaneta teaches all the materials as applied above.  
However, Urdaneta do not expressly or explicitly teaches that cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
Sorensen teaches a cross-correlation comprising: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values (see para. 0048).
	Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Urdaneta to perform a cross-correlation by multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values for the benefit of providing an enhanced system that would allow measurements to be made with very high accuracy of time measurements in order to improve performance of the system and facilitate a cost-efficient flow meter that can be operated in an energy efficient manner (see para. 0002, 0006, 0007).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta et al. US2005/0288873A1 (hereinafter Urdaneta) in view of Xu US Patent 6,535,203 (hereinafter Xu).
Regarding claim 5 and 10, Urdaneta teaches all the materials as applied above. 
However, Urdaneta do not expressly or explicitly teaches determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
Xu teaches an ultrasonic measuring device having a processor that searches for the maximum signal level of the signal acquired by each of the first and second ultrasonic sensors; and normalizes the signal levels acquired by each of the first and second ultrasonic sensors (see col. 3, ll. 0028-0045, col. 5, ll. 0037-0041)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time invention was effectively filed to provide the system of Urdaneta with the teachings of Xu of searches for the maximum signal level of the signal acquired by each of the first and second ultrasonic sensors; and normalizes the signal levels acquired by each of the first and second ultrasonic sensors with respective first and second maximum values for the benefit of scaling the signal to a desired range of amplitude, obtaining a higher accuracy of the measurements and reliable accurate measurements, therefore, the system would be enhanced.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 15 of U.S. Patent No. 10,801,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim(s) is/are either anticipated by or would have been obvious over the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because even though the language of claims in both applications are different the U.S. Patent No. 10,801,868 includes all the limitations corresponding to the limitations of the instant application as shown in the table below.

Instant application 17/574,650
US Patent 10,801,868
1. A method comprising: receiving, at an ultrasonic measurement circuit, a first ultrasonic signal from a first transducer through a material; receiving, at the ultrasonic measurement circuit, a second ultrasonic signal from a second transducer through the material; sampling, by the ultrasonic measurement circuit, the first ultrasonic signal to produce a first sampled signal; sampling, by the ultrasonic measurement circuit, the second ultrasonic signal to produce a second sampled signal; determining, by the ultrasonic measurement circuit, a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; and determining, by the ultrasonic measurement circuit, a velocity of the material based in part on the first time.
1. A method comprising: receiving, at an ultrasonic measurement circuit, a first ultrasonic signal from a first transducer through a material; receiving, at the ultrasonic measurement circuit, a second ultrasonic signal from a second transducer through the material; sampling, by the ultrasonic measurement circuit, the first ultrasonic signal to produce a first sampled signal; determining, by the ultrasonic measurement circuit, a first envelope of the first sampled signal; sampling, by the ultrasonic measurement circuit, the second ultrasonic signal to produce a second sampled signal; determining, by the ultrasonic measurement circuit, a second envelope of the second sampled signal; determining, by the ultrasonic measurement circuit, a first time between the first envelope crossing a threshold and the second envelope crossing the threshold; determining, by the ultrasonic measurement circuit, an in-phase signal from the first ultrasonic signal; determining, by the ultrasonic measurement circuit, a quadrature signal from the second ultrasonic signal; determining, by the ultrasonic measurement circuit, a second time between the first and second sampled signals using the in-phase signal and the quadrature signal; and determining, by the ultrasonic measurement circuit, a velocity of the material based in part on an angle from the first transducer and the second transducer to a pipe wall, distance between the first transducer and the second transducer, the first time, and the second time.
2. The method of claim 1, further comprising cross correlating the first and second sampled signals.
2. The method of claim 1, wherein determining a second time using the in-phase signal and the quadrature signal further comprises cross correlating the first and second sampled signals.
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
4. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
6. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
5. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
7. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
6. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, configured to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit configured to: determine a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; determine a velocity of the material based in part on the first time.
15. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit to: determine a first envelope of the first sampled signal; determine a second envelope of the second sampled signal; determine a first time between the first envelope crossing a threshold and the second envelope crossing the threshold; determine an in-phase signal from the first ultrasonic signal; determine a quadrature signal from the second ultrasonic signal; determine a second time between the first and second envelopes using the in-phase signal and the quadrature signal; and determine a velocity of the material based in part on an angle from the first transducer and the second transducer to a pipe wall, distance between the first transducer and the second transducer, the first time, and the second time.
7. The system of claim 6, wherein the ADC is configured to cross correlate the first and second sampled signals.
2. The method of claim 1, wherein determining a second time using the in-phase signal and the quadrature signal further comprises cross correlating the first and second sampled signals.
8. The system of claim 7, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
9. The system of claim 6, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
6. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
10. The system of claim 6, wherein the ADC is configured to: determine, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determine, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalize, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalize, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
7. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, and 15 of U.S. Patent No. 11,255,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim(s) is/are either anticipated by or would have been obvious over the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because even though the language of claims in both applications are different the U.S. Patent No. 11,255,708 includes all the limitations corresponding to the limitations of the instant application as shown in the table below.
Instant application 17/574,650
US Patent 11,255,708
1. A method comprising: receiving, at an ultrasonic measurement circuit, a first ultrasonic signal from a first transducer through a material; receiving, at the ultrasonic measurement circuit, a second ultrasonic signal from a second transducer through the material; sampling, by the ultrasonic measurement circuit, the first ultrasonic signal to produce a first sampled signal; sampling, by the ultrasonic measurement circuit, the second ultrasonic signal to produce a second sampled signal; determining, by the ultrasonic measurement circuit, a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; and determining, by the ultrasonic measurement circuit, a velocity of the material based in part on the first time.
1. A method comprising: receiving, at an ultrasonic measurement circuit, a first ultrasonic signal from a first transducer through a material; receiving, at the ultrasonic measurement circuit, a second ultrasonic signal from a second transducer through the material; sampling, by the ultrasonic measurement circuit, the first ultrasonic signal to produce a first sampled signal; sampling, by the ultrasonic measurement circuit, the second ultrasonic signal to produce a second sampled signal; determining, by the ultrasonic measurement circuit, a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; determining, by the ultrasonic measurement circuit, an in-phase signal from the first ultrasonic signal; determining, by the ultrasonic measurement circuit, a quadrature signal from the second ultrasonic signal; determining, by the ultrasonic measurement circuit, a second time between the first and second sampled signals using the in-phase signal and the quadrature signal; and determining, by the ultrasonic measurement circuit, a velocity of the material based in part on the first time and the second time.
2. The method of claim 1, further comprising cross correlating the first and second sampled signals.
2. The method of claim 1, wherein determining a second time using the in-phase signal and the quadrature signal further comprises cross correlating the first and second sampled signals
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
4. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
6. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
5. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
7. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
6. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, configured to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit configured to: determine a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; determine a velocity of the material based in part on the first time.
15. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit to: determine a first time between the first sampled signal crossing a threshold and the second sampled signal crossing the threshold; determine an in-phase signal from the first ultrasonic signal; determine a quadrature signal from the second ultrasonic signal; determine a second time between the first and second sampled signals using the in-phase signal and the quadrature signal; and determine a velocity of the material based in part on the first time and the second time.
7. The system of claim 6, wherein the ADC is configured to cross correlate the first and second sampled signals.
2. The method of claim 1, wherein determining a second time using the in-phase signal and the quadrature signal further comprises cross correlating the first and second sampled signals
8. The system of claim 7, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
3. The method of claim 2, wherein cross correlating comprises: multiplying, by the ultrasonic measurement circuit, the first sampled signal by the second sampled signal; and adding, by the ultrasonic measurement circuit, products from the step of multiplying to produce cross correlation values.
9. The system of claim 6, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
6. The method of claim 1, wherein: the first ultrasonic signal originated from the second transducer; and the second ultrasonic signal originated from the first transducer.
10. The system of claim 6, wherein the ADC is configured to: determine, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determine, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalize, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalize, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.
7. The method of claim 1, comprising: determining, by the ultrasonic measurement circuit, a first maximum value of the first sampled signal; determining, by the ultrasonic measurement circuit, a second maximum value of the second sampled signal; normalizing, by the ultrasonic measurement circuit, the first sampled signal with the first maximum value; and normalizing, by the ultrasonic measurement circuit, the second sampled signal with the second maximum value.



Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864